DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (lDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (U.S. Pre-Grant Patent Publication No. 2014/0111812 A1) in view of Philipp et al. (DE102017123462A1).

Regarding Claim 1, Baeg teaches a light detection and ranging (LIDAR) system (Figs. 2, 5, and 6) comprising: a rotatable base configured to rotate about a first axis ([0076]); […]; a mirror assembly coupled to the rotatable base (Fig. 5, mirrors 253a and 253b & [0063]); and a light-emitter device coupled to the rotatable base (Fig. 6, laser source 120), wherein the light-emitter device is configured to emit light pulses that interact with the mirror assembly and the refractive optical window such that the light pulses are directed into a first field of view within an environment of the LIDAR system (Figs. 5 and 6, illumination illustrated emitting from element 261a).
Baeg may not explicitly teach; however, Philipp teaches a refractive optical window coupled to the rotatable base, wherein the refractive optical window comprises: i) a flat window portion and a prism window portion or ii) a curved refractive optical window (Figs. 1 and 2, optical unit 16 & [0013, 0030] both entrance and exit surface may be curved).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the light emitting hole (Fig. 2, 121a) taught by Baeg to incorporate the refractive optical element (16) as taught by Philipp, with the motivation of providing a larger angular range and field of view (see Philipp at [0006]).
Regarding Claim 2, Baeg as modified by Philipp teaches the claimed LIDAR system of Claim 1. Baeg as modified by Philipp further teaches comprising a second optical window coupled to the rotatable base, wherein the second optical window comprises a flat window (Baeg in Fig. 5, lens 262a, flat side receives beam), wherein the light-emitter device is configured to emit light pulses that interact with the mirror assembly and the second optical window such that the light pulses are directed into a second field of view within the environment of the LIDAR system (Baeg in Figs. 5 and 6, illumination illustrated emitting from element 262a).
Regarding Claim 3, Baeg as modified by Philipp teaches the claimed LIDAR system of Claim 2. Baeg as modified by Philipp further teaches wherein the first field of view comprises a first elevation angle range (Philipp in Figs. 1 and 2, optical unit 16 & [0028] angular range of approximately 120 degrees), wherein the second field of view comprises a second elevation angle range, wherein the first elevation angle range is greater than the second elevation angle range (Baeg in Fig. 8, angle range up to 40 degrees).
Motivation to combine the teaching of Philipp with the teaching of Baeg is the same as that presented with respect to Claim 1 and is reiterated here.
Regarding Claim 4, Baeg as modified by Philipp teaches the claimed LIDAR system of Claim 3. Baeg as modified by Philipp further teaches wherein the second elevation angle range is 80 degrees or less (Baeg in Fig. 8, angle range up to 40 degrees), and wherein the first elevation angle range is greater than 80 degrees (Philipp in Figs. 1 and 2, optical unit 16 & [0028] angular range of approximately 120 degrees).
Motivation to combine the teaching of Philipp with the teaching of Baeg is the same as that presented with respect to Claim 1 and is reiterated here.

Regarding Claim 5, Baeg as modified by Philipp teaches the claimed LIDAR system of Claim 2. Baeg as modified by Philipp further teaches wherein the first field of view and the second field of view are not fully overlapping (Baeg in Figs. 5 and 6).
Regarding Claim 20, Baeg teaches a vehicle comprising (preamble determined to not limit the claim. See MPEP 2112.02): a light detection and ranging (LIDAR) system (Figs. 2, 5, and 6) comprising: a rotatable base configured to rotate about a first axis ([0076]); […]; a mirror assembly coupled to the rotatable base (Fig. 5, mirrors 253a and 253b & [0063]); and a light-emitter device coupled to the rotatable base (Fig. 6, laser source 120), wherein the light-emitter device is configured to emit light pulses that interact with the mirror assembly and the refractive optical window such that the light pulses are directed into a first field of view within an environment of the LIDAR system (Figs. 5 and 6, illumination illustrated emitting from element 261a).
Baeg may not explicitly teach; however, Philipp teaches a refractive optical window coupled to the rotatable base, wherein the refractive optical window comprises: i) a flat window portion and a prism window portion or ii) a curved refractive optical window (Figs. 1 and 2, optical unit 16 & [0013, 0030] both entrance and exit surface may be curved).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the light emitting hole (Fig. 2, 121a) taught by Baeg to incorporate the refractive optical element (16) as taught by Philipp, with the motivation of providing a larger angular range and field of view (see Philipp at [0006]).


Claims 1, 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al. (U.S. Pre-Grant Patent Publication No. 2014/0111812 A1) in view of Hopkins (GB2309319A).

Regarding Claim 1, Baeg teaches a light detection and ranging (LIDAR) system (Figs. 2, 5, and 6) comprising: a rotatable base configured to rotate about a first axis ([0076]); […]; a mirror assembly coupled to the rotatable base (Fig. 5, mirrors 253a and 253b & [0063]); and a light-emitter device coupled to the rotatable base (Fig. 6, laser source 120), wherein the light-emitter device is configured to emit light pulses that interact with the mirror assembly and the refractive optical window such that the light pulses are directed into a first field of view within an environment of the LIDAR system (Figs. 5 and 6, illumination illustrated emitting from element 261a).
Baeg may not explicitly teach; however, Hopkins teaches a refractive optical window coupled to the rotatable base, wherein the refractive optical window comprises: i) a flat window portion and a prism window portion or ii) a curved refractive optical window (Pg. 19, sections 2A (prism) and 2B (flat) corresponding to Fig. 5 sections 2A (prism) and 28 (flat). Examiner notes mislabeling of element 28 in Fig. 5, which should read 2B as defined in Pg. 19 of the Specifications. Examiner will reference the flat portion as 2B, rather than 28, henceforth in this action.).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the light emitting hole (Fig. 2, 121a) taught by Baeg to incorporate the two-sectioned optical element (Fig. 5) as taught by Hopkins, with the motivation of observing areas which are otherwise obscured from view (see Hopkins at Pg. 9). 
Regarding Claim 6, Baeg as modified by Hopkins teaches the claimed LIDAR system of Claim 1. Baeg as modified by Hopkins further teaches wherein the prism window portion comprises at least one of: a wedge prism, an equilateral prism, a Littrow prism, a right-angle prism, a penta prism, a half-penta prism, or a rhomboid prism (Hopkins in Fig. 5 & Pg. 19, wedge prism).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have the prism window portion comprise of a wedge prism as taught by Hopkins, since a wedge prism is merely a simple substitution of one known element for another producing a predictable result (KSR rationale B). Wedge prisms are well known in the art and adds no new or unexpected results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding Claim 8, Baeg as modified by Hopkins teaches the claimed LIDAR system of Claim 1. Baeg as modified by Hopkins further teaches wherein at least a portion of the refractive optical window comprises at least one of: a polymeric material, glass, quartz, or sapphire (Hopkins in Pg. 12, glass or a transparent or semi-transparent plastic/polymer).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to combine the noted features of Hopkins with teaching of Baeg as modified by Hopkins since it would be obvious to incorporate the given features of Hopkins with the teaching of Baeg as modified by Hopkins given the finite number of refractive optical materials (KSR rationale E). It would have been obvious to try, by one of ordinary skill in the art at the time of filing, to pick glass or plastic/polymer as a refractive optical material for the optical window of Baeg as modified by Hopkins since there are a finite number of identified, predictable potential solutions (i.e. types of refractive optical materials) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Regarding Claim 9, Baeg as modified by Hopkins teaches the claimed LIDAR system of Claim 1. Baeg as modified by Hopkins further teaches wherein the prism window portion is coupled to the flat window portion by way of an index-matching material (Inherent, as Hopkins Fig. 5 sections 2A (prism) and 2B (flat) are continuous. See MPEP 2112.III)

Claims 1, 7, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. Pre-Grant Patent Publication No. 2018/0284237 A1) in view of Hopkins (GB2309319A).

Regarding Claim 1, Campbell teaches a light detection and ranging (LIDAR) system (Figs. 3B and 4A) comprising: a rotatable base configured to rotate about a first axis (Fig. 4A & [0112]); a refractive optical window coupled to the rotatable base, wherein the refractive optical window comprises: i) a flat window portion […] or ii) a curved refractive optical window (Fig. 3B, first window 282A); a mirror assembly coupled to the rotatable base (Fig. 3B, mirrors 260A, 260B, 262A, 262B, and 270); and a light-emitter device coupled to the rotatable base (Fig. 3B, light source 250), wherein the light-emitter device is configured to emit light pulses that interact with the mirror assembly and the refractive optical window such that the light pulses are directed into a first field of view within an environment of the LIDAR system (Figs. 3B, field of regard 292A).
To the extent that the teaching of Campbell may represent different embodiments or features that are exclusive from one another, it would have been prima facie obvious to combine the various embodiments and/or features of Campbell with one another as noted in the basis of rejection, with the motivation of enabling a 360-degree view of regard (see Campbell at [0111]) with a two-eye implementation (see Campbell at [0103]).
Campbell may not explicitly teach; however, Hopkins teaches …and a prism window portion… (Fig. 5 & Pg. 19, wedge prism).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify second window (Fig. 3B, 282B) taught by Campbell with the wedge prism (Fig. 5) taught by Hopkins, with the motivation of observing areas which are otherwise obscured from view (see Hopkins at Pg. 9).
Regarding Claim 7, Campbell as modified by Hopkins teaches the claimed LIDAR system of Claim 1. Campbell as modified by Hopkins further teaches wherein the prism window portion comprises at least one corrective optical element configured to perform at least one optical correction on the emitted light pulses, wherein the at least one optical correction comprises at least one of: astigmatism correction, focus correction, defocus correction, or beam angle correction (Campbell in Fig. 3B, optical element 122E-2 & [0109-0110] redirects more power to edge, compensating for partial overlap field of regard 294. Inherently, power redirection to the edge can be through greater focusing near edge, or redirecting/angle correction of more beams towards edge. See MPEP 2112.III).
Regarding Claim 10, Campbell as modified by Hopkins teaches the claimed LIDAR system of Claim 1. Campbell as modified by Hopkins further teaches comprising an opaque material arranged between the flat window portion and the prism window portion (Campbell in Fig. 3B, structure between windows 282A and 282B. [0103] describes lidar system 100D as a two-eye implementation, indicating a non-transparent region between the two windows. Furthermore, see annotated Fig. 3B below).


    PNG
    media_image1.png
    562
    755
    media_image1.png
    Greyscale


Regarding Claim 11, Campbell as modified by Hopkins teaches the claimed LIDAR system of Claim 10. Campbell as modified by Hopkins further teaches wherein at least one dimension of the opaque material is greater than a beam width associated with the emitted light pulses (Campbell in Fig. 3B illustrates structures separating windows 282A and 282B to be larger than outgoing light. See annotated Fig. 3B below).

    PNG
    media_image2.png
    562
    755
    media_image2.png
    Greyscale


Claims 1, 2, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. Pre-Grant Patent Publication No. 2018/0284237 A1) in view of Philipp et al. (DE102017123462A1).

Regarding Claim 1, Campbell teaches a light detection and ranging (LIDAR) system (Figs. 3B and 4A) comprising: a rotatable base configured to rotate about a first axis (Fig. 4A & [0112]); […]; a mirror assembly coupled to the rotatable base (Fig. 3B, mirrors 260A, 260B, 262A, 262B, and 270); and a light-emitter device coupled to the rotatable base (Fig. 3B, light source 250), wherein the light-emitter device is configured to emit light pulses that interact with the mirror assembly and the refractive optical window such that the light pulses are directed into a first field of view within an environment of the LIDAR system (Figs. 3B, field of regard 292A).
To the extent that the teaching of Campbell may represent different LIDAR embodiments or features that are exclusive from one another, it would have been prima facie obvious to combine the various embodiments and/or features of Campbell with one another as noted in the basis of rejection, with the motivation of enabling a 360-degree view of regard (see Campbell at [0111]) with a two-eye implementation (see Campbell at [0103]).
Campbell may not explicitly teach; however, Philipp teaches a refractive optical window coupled to the rotatable base, wherein the refractive optical window comprises: i) a flat window portion and a prism window portion or ii) a curved refractive optical window (Figs. 1 and 2, optical unit 16 & [0013, 0030] both entrance and exit surface may be curved).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the first window (Fig. 3B, 282A) taught by Campbell with the refractive optical element (16) as taught by Philipp, with the motivation of providing a larger angular range and field of view (see Philipp at [0006]).
Regarding Claim 12, Campbell as modified by Philipp teaches the claimed LIDAR system of Claim 2. Campbell as modified by Philipp further teaches comprising a photodetector, wherein the photodetector is configured to receive a first portion of reflected light pulses by way of the refractive optical window so as to provide information indicative of objects within the first field of view, wherein the photodetector is further configured to receive a second portion of reflected light pulses by way of the second optical window so as to provide information indicative of objects within the second field of view (Campbell in Fig. 3B, receiver highlighted in annotated Fig. 3B below, receiving reflected light from field of regards 292A and 292B).

    PNG
    media_image3.png
    562
    755
    media_image3.png
    Greyscale


Regarding Claim 13, Campbell as modified by Philipp teaches the claimed LIDAR system of Claim 12. Campbell as modified by Philipp further teaches comprising: a controller (Campbell in [0112] teaches a controller may be included with rotating scan module) comprising at least one processor and at least one memory, wherein the at least one processor executes instructions stored in the at least one memory so as to carry out operations (Campbell in [0140] teaches a controller may have a processing unit and a set of instructions stored on computer-readable medium), the operations comprising: causing the light-emitter device to emit the light pulses (Campbell in [0071] controller may provide trigger signal to light source); receiving at least a first portion of reflected light pulses from the first field of view as a first detected light signal (Campbell in [0072] controller detection of pulse received by receiver); receiving at least a second portion of the reflected light pulses from the second field of view as a second detected light signal (Campbell in Fig. 3B shows detection of both field of regards by receivers, therefore, although the controller is not pictured, it is understood from [0072] that both signals are analyzed by a controller); and determining, based on the first detected light signal and the second detected light signal, a point cloud indicative of objects within the first field of view and the second field of view (Campbell in [0153] teaches the controller may stitch together data to form a point cloud. Campbell in [0074] further teaches the generation of point clouds for a field of regard).
To the extent that the teaching of Campbell may represent different controller embodiments or features that are exclusive from one another, it would have been prima facie obvious to combine the various embodiments and/or features of Campbell with one another as noted in the basis of rejection, with the motivation of enabling a fully integrated LIDAR system for facilitating easier platform integration, addressing a broader market through offering a self-containing, fully packaged, integrated LIDAR system.
Regarding Claim 14, Campbell/Philipp teaches the claimed LIDAR system of Claim 13. Campbell/Philipp further teaches wherein the operations further comprise: receiving an emission map, wherein the emission map comprises emission information about angles at which the light pulses are emitted into the first field of view and the second field of view, wherein determining the point cloud is further based on the emission map (Campbell in [0145] teaches the angular overlap of two field of regard which may be stitched together to form a single, continuous point cloud. Campbell in [0153] further teaches the stitching may be performed by a controller. As observed in Campbell Fig. 3B, the first field of regard 292A and second field of regard 292B overlaps in section 294. Therefore, angular emissions for the two fields of regard may be used by a controller to stitch together a continuous point cloud). 
Regarding Claim 15, Campbell as modified by Philipp teaches the claimed LIDAR system of Claim 14. Campbell as modified by Philipp further teaches wherein the emission information comprises at least one of: a rotational angle of the mirror assembly, a position along the refractive optical window, or a light pulse emission vector (Campbell in [0119] teaches scan patterns of different field of regards may be varied, as represented by angular dimensions, e.g., 40°x30°, 90°x40°, or 60°x15°. As the angular dimensions may be varied, and scans from different fields may be stitched [0145, 0153], the emission information used by the controller to perform the stitching [0153] therefore necessitates information regarding each light pulse vector emitted. Campbell in Fig. 5 & [0120-0121] further teaches that each light pulse may be associated with an individual pixel within a field of regard, further evidencing the association of individual light pulse vectors within an emissions map. Additionally, it would have been obvious with the modification of the optical window of Philipp to incorporate light pulse vectors into an emissions map that included the optical path through the modified optical window as this would be necessary to form a correct 3D point cloud).
Regarding Claim 16, Campbell/Philipp teaches the claimed LIDAR system of Claim 15. Campbell/Philipp further teaches wherein the emission information comprises a look up table (LUT), wherein the LUT is stored in the at least one memory (Campbell in [0143] teaches a closed set of instructions stored on a non-transitory computer readable medium that a controller may use for application in a lidar system, therefore representing a set table of executables for implementation during emission/scanning, additionally described in [0067]).
Regarding Claim 17, Campbell teaches a method comprising: causing a light-emitter device to emit light pulses (Fig. 3B, light source 250), wherein a first portion of the light pulses interact with a […] optical window such that the light pulses are directed into a first field of view within an environment (Fig. 3B, first field of regard 292A), […]; receiving at least a first portion of reflected light pulses from the first field of view as a first detected light signal (Fig. 3B, dotted lines returning from first field of regard 292A, also see annotated Fig. 3B below); and determining, based on the first detected light signal, a first point cloud indicative of objects within the first field of view ([0074] teaches the generation of point clouds for a field of regard).

    PNG
    media_image4.png
    562
    755
    media_image4.png
    Greyscale

Campbell may not explicitly teach; however, Philipp teaches wherein the refractive optical window comprises: i) a flat window portion and a prism window portion or ii) a curved refractive optical window (Figs. 1 and 2, optical unit 16 & [0013, 0030] both entrance and exit surface may be curved).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the first window (Fig. 3B, 282A) taught by Campbell with the refractive optical element (16) as taught by Philipp, with the motivation of providing a larger angular range and field of view (see Philipp at [0006]).
Regarding Claim 18, Campbell/Philipp teaches the claimed LIDAR system of Claim 17. Campbell/Philipp further teaches wherein a second portion of the light pulses interact with a flat optical window (Campbell in Fig. 3B, window 282B) such that the light pulses are directed into a second field of view within the environment (Campbell in Fig. 3B, second field of regard 292B), wherein the method further comprises: receiving at least a second portion of the reflected light pulses from the second field of view as a second detected light signal (Campbell in Fig. 3B, dotted lines returning from second field of regard 292B, also see annotated Fig. 3B below); and determining, based on the second detected light signal, a second point cloud indicative of objects within the second field of view (Campbell in [0074] teaches the generation of point clouds for a field of regard).

    PNG
    media_image5.png
    562
    755
    media_image5.png
    Greyscale

Regarding Claim 19, Campbell/Philipp teaches the claimed LIDAR system of Claim 18. Campbell/Philipp further teaches comprising receiving an emission map (Received by controller, as Campbell in Fig. 3B shows detection of both field of regards by receivers, although the controller is not pictured, [0072] teaches that signals are analyzed by a controller), wherein the emission map comprises emission information about angles at which the light pulses are emitted into the first field of view and the second field of view (Campbell in [0153] teaches the controller may stitch together data to form a point cloud of different field of regards, therefore, necessitating the receiving of angular information from each emissions. Furthermore, Campbell in [0119] teaches scan patterns of different field of regards may be varied, as represented by angular dimensions, e.g., 40°x30°, 90°x40°, or 60°x15°. As the angular dimensions may be varied, and as scans from different fields may be stitched [0145, 0153], the emission information used to perform the stitching [0153] therefore necessitates information regarding each light pulse vector angles emitted), wherein determining the first point cloud and the second point cloud is further based on the emission map (Campbell in [0074] teaches the generation of point clouds for a field of regard. Campbell in [0153] further teaches a controller may stitch together different fields of regard to form a point cloud, therefore necessitating information on individual light pulse vector angles within an emissions map).

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Zhu (U.S. Pre-Grant Patent Publication No. 20150185313) which discloses a rotating prism scanner with a range of scanning positions. 
Gassend et al. (U.S. Patent No. 10001551 B1) which discloses a lidar system with a rotating mirror assembly.
Hong et al. (U.S. Patent No. 10148060 B2) which discloses a lidar system implemented with rotating prisms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGQING QI whose telephone number is (571)272-1078. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.Q./Examiner, Art Unit 3645                                                                                                                                                                                                        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645